Citation Nr: 1011320	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to 
September 1979 and from November 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in June 2009; a 
transcript is of record.

This claim was previously before the Board in July 2009, at 
which time the Board remanded it for additional development.  
The requested development has been completed, and the claim 
is properly before the Board for appellate consideration.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a chronic low back 
disorder is related to active military service or any 
incident thereof, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In May 2005 and July 2009 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2005 rating 
decision, May 2006 SOC, January 2009 SSOC, April 2009 SSOC, 
and December 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the July 2009 letter which VA 
sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his chronic low back disorder.  
In this regard, the duty to assist requires that in deciding 
whether a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to a chronic low back disorder, to 
include consideration of the Veteran's lay statements.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination under 38 C.F.R. § 
3.159(c), even considering the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027- 29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2009)). As noted above, the amended regulation 
requires that VA, rather than the claimant, bear the burden 
of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Some of the Veteran's service treatment records (STRs) have 
been determined to be unavailable despite the RO's attempts 
to obtain them.  In the absence of the presumed destroyed 
service medical records, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The STRs that have been associated with the claims file show 
that at a September 1976 physical examination the Veteran's 
spine was found to be normal.  However, he was noted to have 
chronic back pain.  On an October 1979 medical history 
report, the Veteran indicated that he had never had recurrent 
back pain, arthritis, or any bone, joint, or other deformity.

The post-service treatment records show that in November 1996 
the Veteran received private treatment at P.G.M.C. for neck 
and back pain, after he was involved in a motor vehicle 
accident.  He was noted to be negative for a history of back 
problems, and was diagnosed with a cervical strain.

At August 2004 private treatment at P.E.M.C., the Veteran 
stated that he injured his back 30 to 45 days before when 
helping a friend move.  He believed that he had injured his 
back lifting, and that the pain had gotten worse two to three 
days before.  He reported a history of a prior back injury, 
and he had been taking Motrin without relief.  He was 
diagnosed with acute low back pain.  Later in August 2004 the 
Veteran's back pain was noted to be extending down into his 
left lower extremity.  A CT scan showed that he had a complex 
left renal mass consistent with renal cell carcinoma.

At June 2005 VA primary care, the Veteran reported having low 
back pain for years, and said it was unclear whether it had 
improved after he underwent surgery for renal cell cancer.  
The back pain had increased over the past six to seven 
months, and he said it would come and go.  He was diagnosed 
with chronic low back pain, likely musculoskeletal.  It was 
noted that a May 2005 CT scan showed no etiology for back 
pain.  The Veteran said he had never undergone physical 
therapy for his back.

The Veteran received private emergency room treatment in 
February 2006 for low back pain.  He said it felt like a 
spasm, and was rated as an eight out of ten in severity.  He 
was diagnosed with a lumbosacral strain.  

At March 2006 VA primary care the Veteran reported that his 
back had improved, he no longer had muscle contractions, and 
was walking fine.  He reported at other March 2006 VA 
treatment that he had incurred an injury over 20 years before 
which caused low back pain, and that there had been on and 
off exacerbations.  A May 2006 MRI of the Veteran's lumbar 
spine during VA treatment showed no abnormal bone marrow 
signal or abnormal enhancement to suggest metastatic lesions, 
and the vertebral body heights were normal.  Mild disc 
bulging at L4-L5 caused mild bilateral neural foraminal 
stenosis, and there was an anular tear at L4-L5.  In 
addition, mild disc bulging at L5-S1 caused moderate right 
and mild left neural foraminal stenosis.

The Veteran underwent private emergency room treatment for 
his back and leg pain in March 2007.  He was diagnosed with 
acute low back pain with right sciatica.  At August 2008 
emergency room treatment for back pain, he reported that his 
back could start to hurt while he was walking.  He was 
diagnosed with a lumbar strain.  The Veteran was treated at 
the emergency room in December 2008 for back pain which he 
said had begun that morning, and he was diagnosed with low 
back pain and a lumbar strain.    

The Board finds that there is no showing of clear and 
unmistakable evidence to rebut the presumption of soundness 
in regard to a chronic low back disorder.  At the Veteran's 
September 1976 enlistment examination he was noted to have a 
history of chronic back pain.  However, his spine was found 
to be normal on examination and no diagnosis was made related 
to his back pain.  Furthermore, in October 1979 he reported 
that he had never had recurring back pain.  Since the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

We recognize the sincerity of the arguments advanced by the 
Veteran that his chronic low back disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, a low 
back disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim of service connection for a 
chronic low back disorder.  We acknowledge that he is 
competent to report on the symptoms he has experienced 
regarding his chronic low back disability.  See Jandreau, 
supra; Buchanan, supra.  However, overall, the Veteran's 
reports of his history of low back pain have been 
inconsistent, and therefore the Board finds that they are not 
entirely credible.  The STRs show that in September 1976 he 
was noted to have chronic back pain.  However, on an October 
1979 medical history report, the Veteran indicated that he 
had never had recurrent back pain.  At November 1996 
treatment it was noted that he did not have a history of back 
problems.  In August 2004 he stated that he had injured his 
back 30 to 45 days before while helping a friend move, and he 
reported a history of a prior back injury.  At June 2005 VA 
primary care the Veteran reported having lower back pain for 
years.  In March 2006 he reported at VA treatment that he had 
sustained an injury over 20 years before that caused low back 
pain, and that there had been on and off exacerbations.  His 
treatment records do not indicate that he ever linked his 
back pain to any incident or event from his active service or 
that he now has arthritis of his low back which began in 
service or within one year after active service.  
Furthermore, the treatment records do not demonstrate any 
history of back pain before the 1996 motor vehicle accident.  
Therefore, service connection for a chronic low back disorder 
is not available on a direct basis or based on continuity of 
symptomatology.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Because the evidence preponderates against the claim of 
service connection for a chronic low back disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a chronic low back disorder is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


